NUMBER 13-22-00272-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


G&G CLOSED CIRCUIT EVENTS, L.L.C.,                                     Appellant,

                                        v.

WALID HAIDAR, INDIVIDUALLY, AND
AS REPRESENTATIVE OF 415 TRENTON, L.L.C.
D/B/A WALK-ON’S SPORTS BISTREAUX, AND
MOUSSA HAIDER, INDIVIDUALLY, AND AS
REPRESENTATIVE OF 415 TRENTON, L.L.C.
D/B/A WALK-ON’S SPORTS BISTREAUX,                                      Appellees.


                   On appeal from the 93rd District Court
                        of Hidalgo County, Texas.


                        MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      Appellant G&G Closed Circuit Events, L.L.C. (G&G) filed a notice of appeal on

June 14, 2022, and an amended notice of appeal on June 15, 2022, regarding a default
judgment that had been rendered against it. The documents originally provided with

appellant’s notice of appeal indicated that the notice of appeal had not been timely filed.

Accordingly, on June 15, 2022, the Clerk of this Court advised appellant that the appeal

had not been timely perfected. The Clerk directed appellant to correct this defect, if

possible, and advised appellant that the appeal would be dismissed if the defect was not

cured within ten days. See TEX. R. APP. P. 42.3(a). Appellant did not respond to the Clerk’s

notice regarding the timeliness of the appeal. See id. R. 42.3(b), (c).

       The Court has now received and reviewed the clerk’s record and a supplemental

clerk’s record. Based on our review, appellant’s notice of appeal was timely, but the

default judgment at issue was interlocutory in nature. As shown by the clerk’s record,

Walid Haidar, individually, and as representative of 415 Trenton, L.L.C. d/b/a Walk-On’s

Sports Bistreaux (plaintiffs), filed suit against G&G on grounds that G&G failed to provide

closed circuit sporting events as promised by contract. These plaintiffs subsequently

sought a default judgment against G&G on grounds that G&G had been served with their

lawsuit but failed to appear in the proceedings or file an answer. On July 20, 2021, the

trial court entered a default judgment against G&G.

       On August 19, 2021, G&G filed a motion for new trial seeking to set aside the

default judgment. On September 28, 2021, the trial court granted G&G’s motion for new

trial and set aside the default judgment. On October 19, 2021, G&G filed its original

answer, and on October 20, 2021, G&G filed a counterclaim and third-party petition




                                             2
against Walid Haidar, 415 Trenton, L.L.C., and Moussa Haidar, individually and d/b/a

Walk-On’s Sports Bistreaux and Bar.

       On November 18, 2021, the plaintiffs filed a motion for reconsideration of the trial

court’s September 28, 2021 order setting aside the default judgment. On December 27,

2021, the plaintiffs and third-party counter-defendant Moussa filed their original answer

in “Plaintiff/Counter Defendant and Third-Party Counter Defendant Original Answer and

General Denial.” On December 29, 2021, Moussa filed a “First Amended Original Answer,

General Denial, and Affirmative Defenses.” On February 28, 2022, the trial court signed

an “Order Granting Plaintiff’s [sic] Motion for Reconsideration.” This order grants the

plaintiffs’ motion for reconsideration, reinstates the default judgment of July 20, 2021, and

vacates the September 28, 2021 order granting a new trial.

       An appellate court has “an obligation to examine [its] jurisdiction any time it is in

doubt . . . .” Pike v. Tex. EMC Mgmt., LLC, 610 S.W.3d 763, 774 (Tex. 2020). As a general

rule, appeals may be taken only from final judgments. Lehmann v. Har–Con Corp., 39

S.W.3d 191, 195 (Tex. 2001). “Exceptions to this general rule are provided by statutes

that specifically authorize interlocutory appeals of particular orders.” City of Watauga v.

Gordon, 434 S.W.3d 586, 588 (Tex. 2014); see, e.g., TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014 (listing several interlocutory orders that may be appealed).

       The Court, having examined and fully considered the documents on file and the

applicable law, is of the opinion that we lack jurisdiction over this appeal. Based on the

record, G&G has pending counterclaims and third-party claims which have not been

resolved. There is no final judgment, and the record fails to indicate that a statute


                                             3
authorizes an interlocutory appeal. See City of Watauga, 434 S.W.3d at 588; Lehmann,

39 S.W.3d at 195. Accordingly, we dismiss this appeal for lack of jurisdiction. See TEX. R.

APP. P. 42.3(a).


                                                              NORA L. LONGORIA
                                                              Justice


Delivered and filed on the
11th day of August, 2022.




                                            4